                    Case 1:20-cr-00054-AJN Document 17
                                                    16 Filed 05/14/20 Page 1 of 2


                                                                                                                                            5/14/20

                                                                                                                       787 Seventh Avenue
                                                                                                                       New York, NY 10019-6099
                                                                                                                       Tel: 212 728 8000
                                                                                                                       Fax: 212 728 8111




    May 14, 2020

    BY ECF




    The Honorable Alison J. Nathan
    United States Courthouse
    Thurgood Marshall                                                                               SO ORDERED 5/14/20
    40 Foley Square
    New York, NY 10007

    Re:       United States v. Tafari Gordon, No. 1:20-cr-00054                                     Alison J. Nathan, U.S.D.J.


    Dear Judge Nathan,

    We write on behalf of our client, Tafari Gordon, to request an adjournment of the deadline for Mr.
    Gordon to file any motions. We require additional time to discuss the discovery that the Government
    has produced and potential motions with Mr. Gordon given the challenges that the ongoing COVID-19
    pandemic has presented.

    Pursuant to the Court’s ruling at the February 14, 2020 pre-trial conference, Mr. Gordon is to submit
    any available motions by Friday, May 15, 2020. We respectfully request that the Court extend the
    deadline 21 days, to Friday, June 5, 2020, and extend the opposition and reply deadlines accordingly.
    The revised schedule would be:

              June 5, 2020 -            Defendant to submit any available motions
              June 19, 2020 -           Government opposition due, if any motions are filed                            SO ORDERED
              July 3, 2020 -            Defendant reply due, if any motions are filed


    This is the first request for an extension of this deadline. The Government consents to this request.




N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   C HICAGO   P ARIS   L ONDON    F RANKFURT     B RUSSELS    M ILAN   R OME
             Case 1:20-cr-00054-AJN Document 17
                                             16 Filed 05/14/20 Page 2 of 2
Honorable Alison J. Nathan
May 14, 2020
Page 2


Respectfully submitted,



/s/ Michael S. Schachter

Michael S. Schachter


cc: Jacob Gutwillig, Esq. (by e-mail)
